Citation Nr: 0525415	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  01-01 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for status post splenic/pancreatic injury, on appeal 
from the initial determination.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from December 1995 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico, that assigned a 10 
percent disability evaluation for status post 
splenic/pancreatic injury, after granting service connection 
for the same.  The veteran appealed the assigned rating.

In October 2003, the Board remanded the matter to the RO via 
the Appeals Management Center for the purpose of obtaining 
additional evidence.  The matter was returned to the Board in 
March 2005 for final appellate consideration.

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge at the RO in August 2002.  A 
transcript of the hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The residuals of the veteran's status post 
splenic/pancreatic injury do not result in moderately severe 
adhesions with partial obstruction.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for status post splenic/pancreatic injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code 7301, 4.117, Diagnostic Code 7707 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in July 2002 and August 2004, the RO advised 
the veteran of the essential elements of the VCAA.  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
for an increased rating, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to establish his claim for a higher disability evaluation.  
The August 2004 letter specifically informed the veteran to 
provide "any other evidence or information" to VA that he 
felt would support his claim.  The July 2002 and August 2004 
letters therefore provided the notice of all four elements 
that were discussed above.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

The February 2000 rating decision, October 2000 Statement of 
the Case (SOC), and December 2004 Supplemental Statement of 
the Case (SSOC) collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for an 
increased rating.  The December 2004 SSOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

Service medical records have been associated with the claims 
folder.  The Board notes that the veteran provided a vague 
history of treatment at the Ponce VA Outpatient Center 
(VAOC).  In this regard, the Ponce VAOC reported in August 
2004 that it had submitted all its records on the veteran.  
Those records have been associated with the claims folder.  
The veteran has not identified any additional outstanding 
medical records that would be pertinent to the claim on 
appeal.  

The veteran was afforded a VA examination in June 2004 for 
the purpose of determining the nature and severity of the 
veteran's gastric disability.  The Board therefore finds that 
VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2004) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
July 2002 notice was not given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2002 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in December 2004.  

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2  requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.  



When an unlisted condition is encountered it will be 
permissible to rate under closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

The veteran's claim for an increased evaluation originated 
from the RO decision that granted service connection for that 
disability.  The claim therefore stems from the initial 
rating assigned.  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Service medical records show that the veteran suffered an 
injury to his left lower chest in December 1996.  He 
complained of tenderness and pain in the upper left quadrant 
of the abdomen.  He had a elevated white blood count.  A CT 
scan showed a laceration between his spleen and pancreatic 
tail with a large amount of hemoperitoneum.  Exploratory 
surgery was performed and the veteran was found to have deep 
multiple laceration of the lower third of the spleen and a 
non-bleeding transverse laceration of the pancreatic tip.  
The lower third of spleen was resected.  Subsequent records 
show that the veteran developed a cyst on this spleen.  Prior 
to his service discharge, the veteran was noted to have 
complaints of upper abdominal pain and occasional nausea and 
vomiting.

According to VA's Schedule for Rating Disabilities, a healed 
injury of the spleen is rated based on its residuals.  
38 C.F.R. § 4.117, Diagnostic Code 7707.  In this regard, and 
because of the development of a cyst of the spleen, the 
veteran's status post splenic/pancreatic injury has been 
evaluated under Diagnostic Code 7301, Adhesions of the 
peritoneum.  The criteria for the evaluation of disabilities 
of the digestive system, specifically Diagnostic Code 7399-
7301, were amended during the veteran's appeal, effective 
July 2, 2001.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  VAOPGCPREC 7-2003.  
However, in this case, the changes do not significantly 
affect the veteran's case and essentially leave the 
application of the provisions of Diagnostic Code 7399-7301 
unchanged.  Accordingly, the Board finds that the veteran 
will not be prejudiced by the Board's election in this 
decision to consider his claim solely based on the new 
criteria.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Ratings for adhesions will be considered when there is a 
history of operative or other traumatic or infectious (intra-
abdominal) process.  In addition, there must be at least two 
of the following: disturbance of motility, actual partial 
obstruction, reflex disturbances, and the presence of pain.  
See 38 C.F.R. § 4.114.

Under Diagnostic Code 7301, a noncompensable rating is 
warranted for mild adhesions of the peritoneum.  A 10 percent 
rating is warranted for moderate adhesions, with pulling pain 
on attempting work or pulling pain which is aggravated by 
movements of the body, or with occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension.  A 30 percent rating is 
warranted for moderately severe adhesions with partial 
obstruction manifested by delayed motility of a barium meal 
and less frequent and less prolonged episodes of pain.  A 50 
percent rating requires severe adhesions with definite 
partial obstruction shown by x-ray study, with frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or an operation with drainage. 

The veteran was seen at the Ponce VAOC in October 1999 for 
complaints bloating and nausea following meals.  There was no 
tenderness.  Bowel sounds were positive.  Noting the 
veteran's in-service history of a spleen and pancreas injury, 
the diagnosis was possible pancreatic insufficiency secondary 
to trauma.  Testing was advised.  Subsequent records show 
that the veteran did not report for tests scheduled for 
November 1999.  The veteran was seen again in October 2000.  
He complained of "on and off" abdominal pain and gas.  
Zantac was prescribed.  

Similar symptoms were reported when the veteran was examined 
for VA purposes in June 2004.  He complained of gas and 
bloating with frequent epigastric burning pain with acid 
reflux.  He said he managed his symptoms with Alka-Seltzer.  
He denied any history of colicky pain, bleeding, hematemesis, 
or melena.  No findings were made with regard to vomiting.  
The veteran was well developed and nourished.  His abdomen 
was soft and depressible.  There was no hepatomegaly or 
masses.  There was a well healed midline surgical scar from 
the naval to upper/lower abdomen.  There was no localized 
pain or tenderness.  Muscle strength was normal.  There was 
no evidence of muscle wasting.  X-rays revealed no adhesions 
showing partial obstruction.  The diagnoses were, in 
pertinent part, status post traumatic injury to spleen and 
pancreas, status post partial splenectomy, and status post 
pancreatitis and secondary pancreatic cyst.

In consideration of the foregoing, the Board finds that the 
medical evidence reflects no more than a moderate disability.  
Without medical evidence of greater severity, such as partial 
obstruction and frequent and prolonged episodes of pain or a 
definite obstruction shown by x-ray study, a disability 
rating in excess of 10 percent is not warranted.  In sum, the 
currently assigned 10 percent rating is appropriate and fully 
comports with the applicable schedular criteria.  The 
preponderance of the evidence weighs against the veteran's 
claim.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's status post splenic/pancreatic 
injury, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20; see also Butts v. Brown, 5 Vet. App. 532, 
539 (1993).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
gastric disability.  There is no objective evidence that the 
veteran's gastric disability, in and of itself, causes marked 
interference with employment.  Indeed, at his personal 
hearing, the veteran reported that he worked a full time.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6- 
96.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for status post splenic/pancreatic injury, on appeal 
from the initial determination, is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


